[J-42-2021]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE : NOMINATION PETITION OF               :   No. 14 EAP 2021
CAROLINE TURNER AS DEMOCRATIC                :
CANDIDATE FOR COMMON PLEAS                   :   Appeal from the order of the
COURT JUDGE IN THE FIRST JUDICIAL            :   Commonwealth Court dated March
DISTRICT (PHILADELPHIA) OBJECTION            :   22, 2021 at No. 57 MD 2021.
OF: JOHN BRADY AND GIANNI HILL               :
                                             :
                                             :
APPEAL OF: JOHN BRADY AND GIANNI             :
HILL                                         :


                                      ORDER


PER CURIAM
      AND NOW, this 6th day of April, 2021, the order of the Commonwealth Court is

AFFIRMED, and the Non-Party Philadelphia County Board of Elections’s Application to

Expedite Consideration of Petition is DENIED as moot.